In The


Court of Appeals


Ninth District of Texas at Beaumont


  ______________________

 
NO. 09-06-278 CR

 ______________________

 
KATHLEEN D. COLE, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the Criminal District Court
Jefferson County, Texas

Trial Cause No. 88947




MEMORANDUM OPINION

	Pursuant to a plea bargain, appellant Kathleen D. Cole pled guilty to forgery.  The trial
court found the evidence sufficient to find Cole guilty, but deferred further proceedings,
placed Cole on community supervision for three years, and assessed a fine of $500.  On
March 20, 2006, the State filed a motion to revoke Cole's unadjudicated community
supervision.  Cole pled "true" to two violations of the conditions of her community
supervision.  The trial court found that Cole violated the conditions of her community
supervision, found Cole guilty of forgery, and assessed punishment at eighteen months of
confinement in a state jail facility.
	Cole's appellate counsel filed a brief that presents counsel's professional evaluation
of the record and concludes the appeal is frivolous.  See Anders v. California, 386 U.S. 738,
87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim. App.
1978).  On May 24, 2007, we granted an extension of time for appellant to file a pro se brief. 
We received no response from appellant.  We reviewed the appellate record, and we agree
with counsel's conclusion that no arguable issues support an appeal.  Therefore, we find it
unnecessary to order appointment of new counsel to re-brief the appeal.  Compare Stafford
v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991).  We affirm the trial court's judgment. (1)
 AFFIRMED.

 
  
								  DAVID GAULTNEY
									 Justice

Submitted on August 21, 2007
Opinion Delivered August 29, 2007 
Do Not Publish

Before McKeithen, C.J., Gaultney and Horton, JJ.

1. Appellant may challenge our decision in this case by filing a petition for discretionary
review.  See Tex. R. App. P. 68.